Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 28, 2022

The Court of Appeals hereby passes the following order:

A22A1007. CARLOS H. HENRIQUEZ v. TAMARA BENNETT

      This case began as an action for damages in magistrate court. Following an
adverse ruling, Carlos Henriquez appealed to the state court, which entered a directed
verdict for Tamara Bennett. Henriquez filed a notice of appeal from the trial court’s
order. We lack jurisdiction.
      Because the state court’s order disposed of a de novo appeal from a magistrate
court decision, Henriquez was required to follow the discretionary appeal procedure
to obtain review of the state court’s order. See OCGA § 5-6-35 (a) (11); Brown v.
Rutledge, 263 Ga. 470, 470 (435 SE2d 187) (1993). “Compliance with the
discretionary appeals procedure is jurisdictional.” Smoak v. Dept. of Human
Resources, 221 Ga. App. 257, 257 (471 SE2d 60) (1996). Henriquez’s failure to
follow the proper procedure deprives us of jurisdiction over this direct appeal.
Accordingly, this appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/28/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.